Title: Report on Acts of Congress, 10 March 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of state, according to the requisition of the President of the US. of the 8th. instant has examined the laws passed during the late session of Congress and
Reports
That none of those laws relate to, or require the immediate or special agency of the President, except the ‘Act regulating foreign coins and for other purposes,’ (a copy of which is hereto annexed) whereupon it would be proper to give in charge to the Director of the Mint to take measures for collecting samples of foreign coins, issued in the year 1792, of the species which usually circulate within the United States, to examine by assays at the Mint whether the same are conformable to the respective standards required, and to report the result, that the same may be made known by proclamation.

Th: Jefferson
Mar. 10. 1793.

